Name: Commission Regulation (EC) No 1118/2001 of 7 June 2001 prohibiting fishing for redfish by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 Avis juridique important|32001R1118Commission Regulation (EC) No 1118/2001 of 7 June 2001 prohibiting fishing for redfish by vessels flying the flag of Spain Official Journal L 153 , 08/06/2001 P. 0008 - 0008Commission Regulation (EC) No 1118/2001of 7 June 2001prohibiting fishing for redfish by vessels flying the flag of SpainTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last modified by Regulation (EC) No 2846/98(2), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2848/2000 of 15 December 2000 fixing for 2001 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required(3), lays down quotas for redfish for 2001.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated.(3) According to the information received by the Commission, catches of redfish in the waters of NAFO division 3M by vessels flying the flag of Spain or registered in Spain have exhausted the quota allocated for 2001. Spain has prohibited fishing for this stock from 14 May 2001. This date should be adopted in this Regulation also,HAS ADOPTED THIS REGULATION:Article 1Catches of redfish in the waters of NAFO division 3M by vessels flying the flag of Spain or registered in Spain are hereby deemed to have exhausted the quota allocated to Spain for 2000.Fishing for redfish in the waters of NAFO division 3M by vessels flying the flag of Spain or registered in Spain is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 14 May 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 334, 30.12.2000, p. 1.